SCHEB, Judge.
Wayne M. Cravey appeals from the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Cravey states that he pleaded guilty to sexual battery and was sentenced to ten years in prison followed by fifteen years’ probation. He now calculates his score under the sentencing guidelines and concludes his presumptive guidelines sentence should have been from five and one-half to seven years. Cravey contends the trial court sentenced him without a scoresheet and without otherwise knowing the recommended guidelines sentence.
If Cravey’s allegation on this point is true, he may be entitled to relief as outlined in Schneider v. State, 512 So.2d 308 (Fla. 2d DCA 1987). We find no merit to his remaining contentions.
We reverse the trial court’s summary denial and remand for further proceedings in accordance with Schneider.
DANAHY, C.J., and RYDER, J., concur.